—Judgment unanimously affirmed. Memorandum: We reject the contention that Supreme Court erred in permitting the prosecutor to cross-examine defendant with respect to a conviction of criminal mischief in the fourth degree in 1992 and an unspecified mis*983demeanor in 1994. Those convictions bear directly on the credibility of defendant and reveal his willingness to place his interests above those of society (see, People v Quesnel, 238 AD2d 725, 727, lv denied 90 NY2d 896; People v Boyd, 150 AD2d 786, 787). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Supreme Court, Monroe County, Ark, J. — Sexual Abuse, 1st Degree.) Present — Green, J. P., Pine, Wisner, Kehoe and Balio, JJ.